Pardee, J.
The plaintiff was an unsuccessful applicant for the office of postmaster. Mr. W. W. Eaton opposed his ap*91pointment. Concerning the matter the defendant published, in a newspaper called the Bridgeport Daily Standard, the following words: “Mr. Eaton might endorse a partisan and would be more likely to do so than not, but he would not knowingly endorse a thief, a jail-bird or a sneak like Arnott.” The defendant admitted the publication; also that the plaintiff was the Arnott referred to ; also that there was no reason for the application of either of the epithets “thief” or “jailbird” to him: and denied that there was any such application either in fact or intent; insisting that every person of ordinary intelligence would understand that these were applied to some unnamed persons, and that only the epithet “sneak” was applied to him ; justifying this last.
Upon the trial to the jury, notwithstanding the plaintiff’s objection, the court, as tending to prove the absence of malice, but not for the purpose of construing or modifying the language, allowed the author of the publication to testify that he did not therein intend to charge the plaintiff with being either a “thief” or a “jail-bird”; also, allowed the defendant to disavow these epithets and prove the truth of the epithet “ sneak ”; also, as tending to prove absence of malice allowed the defendant to read to the jury the following publication made in the Springfield Republican, a daily paper published in Springfield, Massachusetts, prior to the publication by the defendant of the words complained of, namely:—“The democrats think they have virtually ‘fixed’ Arnott’s post office aspirations. Elam O. French was sent to Washington to urge the charges against Arnott. Dr. Pease is with him, and both men are quite harmonious in their effort to defeat the nominee. Thirteen specific charges of dishonesty in politics are made against him. It is not denied now, that since 1872 his expenses have been paid by the republican party while he came home and voted the democratic ticket, when he voted any. This piece of news came like a thunderbolt upon his republican backers.” Two other articles of like character from the same paper, both published before the libelous article was written, were also read to the jury by the defendant. The writer of the *92libelous article had previously mentioned the Hartford Times, New Haven Palladium, and, as we understand the finding, the Springfield Republican, or articles taken from it, as sources of his information. The defendant had a verdict; the plaintiff appeals.
The statute (Gen. Statutes, § 1116) provides as follows:—“In every action for a libel the defendant may give proof of intention; and unless the plaintiff shall prove either malice in fact.....he shall recover nothing but such actual damage as he may have specially alleged and proved.”
At common law it is in some cases the right of the defendant in an action for libel, under proper pleadings, to prove his intention, for the purpose of rebutting wholly or in some measure the malice presumed by law or attempted to be proven. For instance, under the general issue, the defendant might prove in justification that the publication was a privileged communication, and such facts and circumstances so closely attending the speaking or the publishing as to prove the intent.
In other cases the defendant could prove his intention only in mitigation of damages; as that the libel was printed by mistake which was forthwith corrected; or that he published what others had previously published believing it to be true.
The cited statute was doubtless enacted in the interest of publishers of newspapers. It intended to furnish them a measure of protection in the publication of current news, criticisms upon public men and measures, and comments upon matters of public interest. It placed such publications upon the same plane with privileged communications in this respect, that under proper pleadings the defendant was allowed to prove, in justification, that the publication was intended merely as an item of news, or of fair and just criticism upon men and measures; and if he could make such proof, it should rebut the presumption of malice raised by the law from the publication of a false and defamatory article, and put upon the plaintiff the burthen of proving *93by other and additional evidence an improper and unjustifiable motive.
We think that the interpretation put upon this statute in Moore v. Stevenson, 27 Conn., 14, permitting the defendant in an action for libel to prove in justification that his intention in publishing what he admits to be a libel was merely to give what he supposed to be current news or make what he supposed to be a just and fair criticism upon the conduct of the plaintiff, will also include permission to prove for the same purpose that he had never heard any person call the plaintiff a thief, that he had, never thought nor intended to say that he was one; and that he had only been made to say what was not in his mind by a mistake in punctuation. Honest mistakes in punctuation, in believing and republishing what has been previously published, and in criticism, are all and equally within the protection of the statute. Damages are to be graduated by the degree to which the motive is unjustifiable and improper.
The question of fact, whether the words as punctuated and published do or do not charge theft, remains solely for the jury; the words to be interpreted according to the common understanding and not at all by the intent of the author. He in fact, while saying one thing, may have intended to say another and a different one; but that which was said must stand, in preference to that which, although intended, was not said. It was the right of the defendant to plead and prove that the publication did not charge the plaintiff with being either a “thief” or a “jail-bird” and did charge him with being a “sneak”; also to assume that the verdict might be in accordance with this plea and proceeded to complete its defense by justifying the last epithet.
For the purpose of proving the absence of an unjustifiable and improper motive in writing and publishing the article complained of, the defendant was permitted to prove that the author derived his information from articles in several newspapers. Three articles from one of them were read to the jury. There was no error in this. The cited statute permits the defendant to prove that, before the publication *94complained of was made, the information therein contained had, to his knowledge at the time, become the property of the public by means of publication in other newspapers.
The counsel for the plaintiff in their brief claim that the articles read to the jury had not been seen by the writer of the libelous article. Of course if it were so their publication could not have affected his intention in writing the article in question. But this question seems to be disposed of by the finding, which we interpret as saying that, in answer to the question from what sources he derived his information, the witness included the Springfield Republican with the other papers named, and read the articles in question to the jury as being the ones which he had read from that paper or from other papers which had copied them.
If however we are wrong in our interpretation of the finding, the plaintiff is still without cause of complaint. He alleged that the defendant had published of and concerning him that he was a thief and jail-bird. The defendant denied such publication of or concerning him. This was an issue for the jury. The plaintiff claimed it to be so and the court submitted it to them. The verdict finds all the issues for the defendant. That verdict is conclusive so far as any question before this court is concerned. Therefore all evidence as to malice or intention ceases to be of any importance.
There is no error in the rulings complained of.
In this opinion the other judges concurred.